DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to Claims 1-14 (and new Claim 20), in the reply filed on September 27, 2022 is acknowledged.

Response to Amendment
Applicant’s amendment filed on September 27, 2022 has been entered.  Claims 2, 6-9, and 11-13 have been amended.  New Claim 20 has been added.  As such, Claims 1-20 are currently pending in the application, with Claims 15-19 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,287,419 to Takeuchi et al. (“Takeuchi”) in view of U.S. Patent No. 6,544,912 to Tanio et al. (“Tanio”).
With regard to Claim 1, Takeuchi discloses a water-decomposable nonwoven fabric that includes natural fiber and a mixture of first regenerated cellulose fibers having a length of 3 mm to 5 mm and second regenerated cellulosic fibers having a fiber length of 6 mm to 10 mm.  See, e.g., Abstract, entire document.  Takeuchi teaches that “[t]he water-decomposable non-woven fabric of the invention can keep sufficient strength during wiping works, even when it contains water.  In addition, when it is immersed in a large amount of water after used, it is readily decomposed.”  Column 2, lines 18-21.  The nonwoven fabric of Takeuchi is formed using hydroentanglement.  Column 6, lines 20-67.  Takeuchi discloses that the natural fiber comprises 50% to 90% by weight of the nonwoven fabric and the first and second regenerated cellulose fibers comprise 10% to 50% by weight of the nonwoven fabric.  Column 5, lines 54-61; see also Table 1 (showing examples of nonwoven fabrics having 60% natural fiber and 40% first and second regenerated cellulose fibers).  Takeuchi does not specifically disclose that the regenerated cellulose fibers having a diameter of 6 mm to 10 mm are present in amount of 10% to 20% by weight with respect to all regenerated cellulose fibers and the regenerated cellulose fibers having a diameter of 3 mm to 5 mm are present in an amount of 80% to 90% by weight with respect to all regenerated cellulose fibers.  Nonetheless, such a feature would be obvious to provide.  First, Takeuchi provides Example A-1 and Examples B-1, B-2, B-9, and B-10 where 7 mm fibers make up 25% of the regenerated cellulose fibers and 3 mm fibers make up 75% of the regenerated cellulose fibers.  Tables 1 and 2.  Second, Takeuchi establishes that the relative amounts of these fibers, based upon their diameters, can be easily adjusted to provide a known effective variable.  Takeuchi teaches that “[t]he first and second regenerated cellulose fibers may be blended at an equal amount.  In case that the fineness of the first regenerated cellulose fiber is large, however, the first regenerated cellulose fiber is preferably at a higher content so as to improve the water decomposability.”  Column 4, line 65 – column 5, line 2.  As such, it is clear that Takeuchi establishes that fiber dispersion in water can be increased using a greater percentage of fibers having a shorter length, as shorter length fibers would provide a lower degree of entanglement with the other fibers compared to larger length fibers.  Tanio is also related to water-decomposable nonwoven sheets utilizing natural fibers and regenerated cellulose fiber.  See, e.g., Abstract, entire document.  Tanio teaches that the regenerated cellulose fiber can be provided with two different lengths, including a first shorter length of about 3 mm and second longer length of about 7 mm.  Tables 1 and 2.  With regard to relative amounts of larger fiber length compared to shorter fiber length of the regenerated cellulose, Tanio teaches “[i]n case where the water-decomposable fibrous sheet of the invention is composed of the first and second types of fibrillated rayon and such other fibers having a length of at most 10 mm, the blend ratio of the fiber is such that the amount of the first type of fibrillated rayon is from 5 to 85% by mass, that of the second type of fibrillated rayon is from 5 to 85% by mass.”  Column 12, lines 21-27.  As such, there exists a reasonable expectation of success utilizing shorter fibers having a length of 3 mm to 5 mm in an amount ranging from 80% to 90% by weight in combination with longer fibers having a length of 6 mm to 10 mm in an amount ranging from 10% to 90% by weight, as demonstrated by Tanio.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the nonwoven fabric disclosed by Takeuchi with regenerated cellulose fibers having a diameter of 6 mm to 10 mm present in amount of 10% to 20% by weight with respect to all regenerated cellulose fibers and regenerated cellulose fibers having a diameter of 3 mm to 5 mm present in an amount of 80% to 90% by weight with respect to all regenerated cellulose fibers, in order to provide improved water dispersibility for the nonwoven fabric, because the prior art establishes that shorter length fibers disperse more easily in water, because Tanio establishes that a higher percentage of shorter length fibers compared to larger length fibers is suitable for use in water-decomposable nonwoven fabrics, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272 (CCPA 1980).  With regard to Claim 2, Takeuchi teaches the shorter cut fibers have a length of 3 mm to 5 mm and the longer cut fibers have a length of 6 mm to 10 mm.  Column 3, lines 33-48.  “In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.”  M.P.E.P. 2144.05(I).  With regard to Claim 3, Takeuchi discloses the short-cut fibers can have a dtex of 1.1.  Tables 1 and 2.  With regard to Claim 4, Takeuchi teaches that suitable regenerated cellulose fiber includes rayon.  Column 5, lines 41-42.  Moreover, Tanio teaches that suitable regenerated cellulose for use in water-decomposable nonwoven fabrics is rayon.  Abstract.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use rayon fiber in the nonwoven fabric disclosed by Takeuchi in order to provide a fiber material that can properly decompose, as shown to be known by Tanio.  With regard to Claim 5, Takeuchi teaches using wood pulp for the natural fiber.  Tables 1 and 2.  With regard to Claim 10, Takeuchi teaches the basis weight of the nonwoven fabric is 30 to 80 gsm, column 2, lines 51-53, and provide examples where the basis weight of the nonwoven fabric is 40, 50, and 60 gsm.  Tables 1 and 2.  With regard to Claims 11-13, Takeuchi does not report MD wet strength or CD wet strength in units of g/50 mm or slosh box dispersibility after varying amounts of time.  Nonetheless, it is reasonable to presume that the claimed properties would be inherent to the material taught by the combination of Takeuchi with Tanio.  Support for the presumption is found because the combination of references utilizes similar materials, i.e. natural fibers, first regenerated short-cut cellulose fibers, and second regenerated short-cut cellulose fibers, in similarly ranged amounts and undergoing a similar processing, i.e. hydroentanglement, to manufacture a similar material, i.e. water dispersible nonwoven product.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claim 14, Takeuchi generally teaches the natural fiber has a length less than 10 mm.  Column 3, lines 19-20.   Moreover, given that Takeuchi generally teaches that its regenerated cellulose fibers have a dtex of 1.1 and a length 3 mm, Tables 1 and 2, the person having ordinary skill in the art would have a reasonable expectation that similarly dimensioned natural fibers should be used to provide proper entanglement of the fibers to form the fabric.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize natural fibers having a length of 3 mm and a dtex of 1.1 in the nonwoven fabric of Takeuchi in order to provide a fiber sized to provide sufficient entanglement with the regenerated cellulose fibers to form a nonwoven fabric.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Tanio as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0004307 to Sheehan (“Sheehan”).
With regard to Claims 6-9, Takeuchi and Tanio do not disclose providing a three-dimensional pattern into the nonwoven fabric.  Sheehan is also related to textured fibrous web formed by subjecting the fibrous web to hydroentanglement.  See, e.g., Abstract, paragraph [0140], entire document.  Sheehan teaches that pattern embossing can be used to provide an aesthetic pattern or means for joining and maintaining plies in place.  Paragraph [0005].   Sheehan generally teaches that distance between minimum and maximum thickness can be varied, that a an angle of inclination between the maximum and minimum thicknesses can be varied, and that denser areas of fibers can define the pattern.  Figures 2 and 3 and paragraph [0048].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a three-dimensional pattern to the nonwoven fabric disclosed by Takeuchi in view of Tanio in order to provide an aesthetic pattern to the end use product, wherein a difference between the maximum thickness and the minimum thickness is at least 200 microns, an angle of inclination is in the range of 48 to 90 degrees, and to provide a patterned area with 10% more compressed and condensed fibers since such features are commonly known in the art of forming patterns via hydroentanglement, as shown to be known by Sheehan. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Tanio as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0236733 to Hollander et al. (“Hollander”).
With regard to Claim 20, Takeuchi and Tanio do not disclose providing a pattern with machine readable code.  Hollander is also related to fabric materials composed of fibers.  See, e.g., Abstract, entire document.  Hollander teaches that providing fabrics with a machine readable code permits the material to be read by a computer.  Paragraph [0173].  It would have been obvious to a person having ordinary skill in the art at the time of filling the invention to provide the fabric disclosed by Takeuchi and Tanio with a machine readable code in order to allow the material to be computer processed, as shown to be known by Hollander.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789